DETAILED ACTION
EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Eric Vandenburg on 10/20/2022.

Regarding claim 1, please amend the claim as follows: “sending the probe packet in a network towards the destination node[[;]] and  


Regarding claim 8, please amend the claim as follows: “sending the probe packet in a network towards the destination node[[;]] and  


Regarding claim 15, please amend the claim as follows: “sending the probe packet in a network towards the destination node[[;]] and  

The examiner notes that this amendment was initially indicated to be allowable subject matter to applicant in a phone call on 10/19/2022. However, in writing the reasons for allowance, examiner discovered additional elements of Song which lead to the current rejection. If Applicant is interested in withdrawing the filed terminal disclaimer, they are encouraged to contact The Examiner to discuss possible options that may be available. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 2, 5, and 6, 9, 12, 13, 16, 19 and 20, the claims all recite “receiving the probe packet”. However, claim 1 expressly requires that the probe packet is not received and the specification does not give any indication that it is contemplated that the probe packet could be received after the expiration of the wait period. Therefore, the term “the probe packet” is indefinite as it cannot refer to the probe packet of the independent claims. It is suggested that this be changed to “receiving a second probe packet”. In order to advance prosecution, in claims 2, 5, and 6, 9, 12, 13, 16, 19 and 20 the term “receiving a probe packet” and subsequent references to “the probe packet” are being interpreted as “receiving a second probe packet” and “the second probe packet. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4, 7, 8, 10, 11, 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, et al. (US Pre Grant Publication No. 2019/0190924 A1) in view of Sekiguchi, et al. (US Pre Grant Publication No. 2005/0063311 A1).


Regarding claims 1, 8 and 15, Song discloses a method performed by a computing node, the method comprising a system comprising: one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to (paragraph 0015) perform operations comprising and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising (paragraph 0015) (note that the computing node/processor and non-transitory computer readable medium  is mapped to the router (fig. 1A, element 130) and associated traffic cleaning equipment (Fig. 1A, element 110)) sending a trace packet addressed to a destination node of an expired data packet, sending the trace packet in a network towards the destination node and upon expiration of a wait time after sending the trace packet without having received the trace packet, indicating the absence of a routing loop. (The system of Song discloses a system that, after detecting a particular address is associated with an expired data packet [i.e. TTL=0], monitors further trace packets addressed to that destination [paragraph 0019] for a “Reduced TTL” the monitoring for reduced TTL includes the possibility of receiving the packets with lower TTLs that are higher than the “reduced TTL” threshold [i.e. the claimed receiving trace packet] until the packet is received at a “reduced TTL”/second preset threshold level that is sufficient to indicate a routing loop [paragraph 0031-0033] or a first set time period/wait time after sending the trace packet elapses [paragraphs 0031-0032] if the time period elapses without the system detecting the “reduced TTL”/second preset threshold, the system determine that no network loop exists for the destination address. In relevant part Song teaches that there could be a “trace packet” that is transmitted but does not loop back or have its TTL reduced, for example, the packets other than the 100 in the 1000 selected packets in the example of paragraphs 0040-0041, and the system could determine that the number of “reduced” packets are below a threshold and therefore no routing loop exists [fig. 3, elements 340, 360, 370, see also paragraphs 0035-0039]. This results in a “trace packet” that is transmitted and not received back for the first set time period/wait time with the system determining that no routing loop exists after the first set time period/wait time expires)
Song fails to disclose generating a probe packet. In the same field of endeavor, Sekiguchi discloses generating a probe packet. (The system of Sekiguchi discloses that instead of snooping on existing packets, a probe packet to a destination of an expired packet could be generated and monitored [fig. 11, elements S211-S218 and paragraphs 0139-0144 – create an investigating process targeting a destination address from which a time-exceeded message is received; fig. 12, elements s228-s229 paragraphs 0166-0169 – investigation process generates and transmits probe packet].)	Therefore, since Sekiguchi discloses generating probe packets for testing for routing loops instead of using in-situ packets, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the probe packets of Sekiguchi with the system of Song by actively generating the tracks packets of Song and sending them to the destination address of the expired packet and having them operate the same way as the previously described “trace packet” of Song by not being looped for the wait time and with the system determining that no routing loop expires after the expiration of the wait time. The motive to combine is to allow probing for routing loops rapidly in systems with low or no traffic to use in-situ by using active probing. 
Regarding claims 3, 10 and 17, Song discloses prior to generating the probe packet: receiving the expired data packet comprising an expiration field value; decrementing the expiration field value of the expired data packet; and determining that the expiration field value is equal to zero, wherein the probe packet is generated based at least in part on determining that the expiration field value is equal to zero. (Song discloses that the method/processor/non-transitory computer readable medium, which includes the router [fig. 1A, element 130] and associated traffic cleaning equipment [fig. 1A, element 110] with the router performing decrementing of the expiration field value/TTL to 0 [paragraphs 0019-020] and based on the determination of a 0 TTL, the traffic cleaning equipment determines to probe in accordance with the combination of Song and Sekiguchi presented in claims 1, 8 and 16.)
Regarding claims 4, 11 and 18, Song discloses the expiration field is a Time to Live (TTL) field (Song discloses that the method/processor/non-transitory computer readable medium, which includes the router [fig. 1A, element 130] and associated traffic cleaning equipment [fig. 1A, element 110] with the router performing decrementing of the expiration field value/TTL to 0 [paragraphs 0019-020] and based on the determination of a 0 TTL, the traffic cleaning equipment determines to probe in accordance with the combination of Song and Sekiguchi presented in claims 1, 8 and 16.)
Regarding claims 7 and 14, Song discloses identifying the address associated with the destination node from an expired data packet transmitted in the network. (Song discloses the system identifies the destination from TTL=0 expired packets [paragraph 0019].)

Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, et al. (US Pre Grant Publication No. 2019/0190924 A1) and Sekiguchi, et al. (US Pre Grant Publication No. 2005/0063311 A1) as applied to claims 1, 8 and 15 and further in view of Sridhar, et al. (US Pre Grant Publication No. 2019/0386876 A1)

Regarding claims 5, 12 and 19, Song discloses a source address of the probe packet comprises an identifier; and receiving the probe packet comprises identifying the identifier in the probe packet (Song discloses that the source address is used to differentiate the trace packets and idenitify them when they are received [paragraphs 0018, 0040 – source address is used to trace address IPA].).
Song as modified by Sekiguchi fails to disclose a probe specific identifier. In the same field of endeavor, Sridhar discloses a probe specific identifier (The system of Sridhar discloses randomly chooses a unique [i.e. probe specific] address to transmit a probe message [paragraph 0031].)
Therefore, since the system of Sridhar discloses unique probe addresses, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the unique source addresses of Sridhar with the system of Song as modified by Sekiguchi by randomly choosing a source address for the IP source address of Song as modified by Sekiguchi as a method of further distinguishing the transmitted probe from other traffic on the network. The motive to combine is to allow the probe packet to be uniquely identified using source address so that it may be uniquely identified quickly minimal processing overhead. 

 Claim(s) 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, et al. (US Pre Grant Publication No. 2019/0190924 A1) and Sekiguchi, et al. (US Pre Grant Publication No. 2005/0063311 A1) as applied to claims 1, 8 and 15 and further in view of Li, et al. (US Pre Grant Publication No. 2016/0149800 A1)

Regarding claims 6, 13 and 20, Song as modified by Sekiguchi fails to disclose the probe packet has a first expiration field value, the method further comprising subsequent to receiving the probe packet, identifying a second expiration field value in the probe packet; identifying a size of the routing loop by subtracting the second expiration field value from the first expiration field value; and generating the report to include the size of the routing loop.  In the same field of endeavor, Li discloses the probe packet has a first expiration field value, the method further comprising subsequent to receiving the probe packet, identifying a second expiration field value in the probe packet; identifying a size of the routing loop by subtracting the second expiration field value from the first expiration field value; and generating the report to include the size of the routing loop. (The system of Li dislcoses that the forwarding device uses the difference in the TTL/second expiration field value to determine the size of the routing loop [paragraph 0046]. The size of the routing loop is included in the report by including a number of devices detected on the loop equal to the size of the routing loop [paragraph 0049; see also as an example paragraphs 0060 and 0062 – the size of the routing loop is determined to be four based on subtraction of the TTL and the transmitted report includes four devices on the routing loop]
Therefore, since Li discloses loop size determination and reporting, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the determination of Li with the system of Song as modified by Sekiguchi by determining and reporting the size of the routing loop by subtracting the TTL of a first field value and a second field value of the same received probe packet. The motive to combine is to provide the network administration with information regarding the size of the loop to allow for rapid identification. 


Allowable Subject Matter

Claims 2, 9 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claims 2, 9 and 16, the prior art fails to teach, suggest or disclose the operations further comprising, subsequent to receiving the probe packet: identifying In-situ Operations, Administration, and Management (IOAM) information in the probe packet; identifying one or more intermediary nodes in a routing loop based, at least in part, on the IOAM information; and generating the report, wherein the report identifies the one or more intermediary nodes in the routing loop. That is the closest prior art of Li discloses generating the report to identify the one or more intermediary nodes in the routing loop (paragraph 0062-0064). However, Li does not disclose that the probe packet contains IOAM information identifying one or more intermediate nodes on the route, as a separate process is used to identify nodes on the loop. The use of an IOAM traceroute packet containing intermediate devices on a route is known in the art (see for example, Pignataro, et al. [US Pre Grant Publication No. 2019/0349290 A1] and Min, et al. [X. Min,  G. Mirsky, L. Bo, Echo Request/Reply for In-situ OAM Capabilities, pages 1-14, October 26, 2019]. ) However, its use for loop detection and the detection of intermediate devices on the loop in the manner claimed here is not taught in the art. Furthermore, given the number and type of combinations already made, it was deemed beyond the skill of a person of ordinary skill in the art before the effective filing date of the invention to further modify the system of Song as modified by Sekiguchi to use the IOAM traceroute as the probe packet. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.


Conclusion
                                       

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

a. Jain (US Pre Grant Publication No. 2015/0006714 A1) – disclosing detecting a routing loop when a packet is re-received with a lower TTL.

b. Hsieh, et al. (US Pre Grant Publication No. 2011/0128863 A1) – disclosing a waiting period for detecting returned loop detection packet to determine a routing loop [paragraphs 0048-0049].)

                                                                                                                                       Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466